         Case 2:14-cr-00143-JCM-PAL Document 86
                                             87 Filed 03/24/21
                                                      03/26/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6   Attorney for Ralph Alexander Medina

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:14-cr-00143-JCM-PAL

11                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                   (Second Request)
13   RALPH ALEXANDER MEDINA,

14                 Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Rebecca A. Levy, Assistant Federal Public Defender, counsel for Ralph Alexander Medina,
20   that the Revocation Hearing currently scheduled on April 2, 2021 at 10:00 a.m., be vacated and
21   continued to a date and time convenient to the Court, but no sooner than May 25, 2021.
22          This Stipulation is entered into for the following reasons:
23          1.     Mr. Medina currently has a trial pending and set for May 18, 2021 in case no.
24   2:20-cr-00260-JAD-VCF. The parties are negotiating a global resolution of the petition for
25   revocation and new matters.
26          2.     The defendant is in custody and agrees with the need for the continuance.
       Case 2:14-cr-00143-JCM-PAL Document 86
                                           87 Filed 03/24/21
                                                    03/26/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the second request for a continuance of the revocation hearing.
 3        DATED this 24th day of March 2021.
 4
 5   RENE L. VALLADARES                            CHIRSTOPHER CHIOU
     Federal Public Defender                       Acting United States Attorney
 6
 7       /s/ Rebecca A. Levy                           /s/ Daniel J. Cowhig
     By_____________________________               By_____________________________
 8   REBECCA A. LEVY                               DANIEL J. COWHIG
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  2
        Case 2:14-cr-00143-JCM-PAL Document 86
                                            87 Filed 03/24/21
                                                     03/26/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:14-cr-00143-JCM-PAL
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     RALPH ALEXANDER MEDINA,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Friday,

11                                                             June 11, 2021
     April 2, 2021 at 10:00 a.m., be vacated and continued to ________________________ at the

12   hour of 10:30 a.m.

13                 March
            DATED this ___ 26,
                           day2021.
                               of March 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
